Citation Nr: 1045862	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as 
secondary to diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 30 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to January 
1966 and from July 1977 to January 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, denied service connection for glaucoma, including as 
secondary to service-connected diabetes mellitus, in a January 
2004 rating decision; and which granted service connection for 
posttraumatic stress disorder (PTSD) with a disability rating of 
10 percent effective July 29, 2003, in an April 2004 rating 
decision.  Subsequently, a rating decision issued in November 
2006 increased the disability rating for PTSD to 30 percent, 
effective July 29, 2003.  In this respect, inasmuch as a higher 
evaluation is potentially available, the Board will consider the 
rating still to be in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 
        
This case was previously before the Board in May 2009, at which 
time it was remanded for further evidentiary development.  The 
case is again before the Board and is again ready for appellate 
action.

The Veteran was scheduled to provide testimony before a Veterans 
Law Judge at a hearing at the RO (Travel Board) in September 
2008.  However, the Veteran failed to appear for the hearing.  

The issue of service connection for glaucoma is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by symptoms such as intrusive thoughts and memories, 
hypervigilance, flashbacks, nightmares, night sweats, anger, 
guilt, isolation, insomnia, irritability, avoidance of crowds, 
anxious mood and exaggerated startle response.  The Veteran's 
PTSD demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, but does not 
demonstrate occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in August 2003.  This letter effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing 
the Veteran about the information and evidence not of record that 
was necessary to substantiate his claims, (2) informing the 
Veteran about the information and evidence the VA would seek to 
provide, and (3) informing the Veteran about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds 
that the RO has provided all notice required by the VCAA as to 
the three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that the issue regarding PTSD stems from an 
initial rating assignment.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) regarding an 
initial disability rating or effective date, such as the case 
here, does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold that 
38 U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would essentially 
render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing the 
statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  If 
this did not occur until after that date, as the case here, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements. The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what "evidence 
[is] necessary to establish a more favorable decision with 
respect to downstream elements ...." Id.

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
As such, he has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).  Nevertheless, the Board notes that the RO provided 
the Veteran with downstream Dingess and increased rating notices 
pertaining to the disability rating and effective date elements 
of his higher initial rating claim in July 2009, with subsequent 
readjudication of his claim in September 2010.  The Veteran also 
submitted statements throughout the course of the appeal in 
support of his claim.  Further, he was provided a VA examination 
in connection with his claim.  Additionally, he was provided, but 
failed to avail himself of, an opportunity to provide testimony 
before a Veterans Law Judge.  Thus, any presumption of prejudice 
has been rebutted.  For this reason, no further development is 
required regarding the duty to notify.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  Private medical records also have been 
associated with the claims file.  Moreover, the Veteran and his 
representative have submitted lay statements in support of his 
claim.  In addition, the VA has provided the Veteran with VA 
examinations in connection with his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its May 2009 remand.  Specifically, with regard to the issue 
concerning PTSD, the RO was instructed to obtain VA treatment 
records regarding PTSD since March 2006 and to provide the 
Veteran a VA examination of PTSD to determine its current level 
of severity.  The Board finds that the RO has complied with these 
instructions to the extent possible, and that the VA examination 
report dated in November 2009 substantially complies with the 
Board's May 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection on July 
29, 2003, until the present.  That is to say, the Board must 
consider whether there have been times since the effective date 
of his award when his disability has been more severe than at 
others.  If there have been, then the Board must "stage" his 
rating beyond what the RO has already done.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula 
for mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id. 

The use of the phrase "such symptoms as", followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual is.  For instance, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  

In this case, the Veteran's service-connected PTSD is rated as 30 
percent disabling under Diagnostic Code 9411, effective July 29, 
2003.  38 C.F.R. § 4.130.  

A review of the evidence reveals a letter from L. Wingate, M.S., 
a private therapist, dated in October 2003 that indicated the 
Veteran had been receiving therapy for his PTSD at the Vet Center 
since June 2003.  The therapist indicated that the Veteran 
reported continued intrusive thoughts and memories of his Vietnam 
war combat experiences; sleep disturbances, including periodic 
dreams, nightmares, flashbacks, and night sweats; feelings of 
anger, guilt, and isolation; memory loss; and insecure feelings 
when in crowds.  

A February 2004 VA examination showed reports of insomnia and 
sleep difficulties, with only three hours of sleep each night, 
and night sweats; nightmares that frequently woke him up; vivid 
dreams; hypervigilance; irritability that resulted in arguments 
with his wife; fear of losing control of his anger, which 
occurred once in 1999 when he attacked a man and put him in the 
hospital; a fixation on buying knives to use as weapons; 
isolation; and avoidance of crowds.  The Veteran reported working 
as a store clerk, a newspaper deliverer, and at the time of the 
February 2004 VA examination, worked full-time at the VA regional 
office.  He reported some initial conflicts with his co-workers, 
but indicated that they had been resolved.  See VA examination 
report dated in February 2004.

VA treatment records dated from August 2003 to March 2006 also 
reveal continued treatment of PTSD.  In September 2003 and 
February 2004, the Veteran complained of irritability, which 
created conflict with his wife, and isolation from others, 
including his wife.  However, he reported that he and his wife 
had three couples as friends and with whom he was able to open up 
and talk.  He denied a history of suicidal or homicidal 
ideations, and delusions and hallucinations.  Examination showed 
that the Veteran was alert, oriented, and cooperative.  He had 
good grooming and hygiene.  He made good eye contact.  His speech 
was regular in rate, rhythm, and volume.  There was no evidence 
of psychomotor agitation or retardation.  The Veteran described 
his mood as "tired, sleepy."  His affect was broad-ranged and 
appropriate to the conversation.  His thought processes were 
logical and goal-directed without evidence of looseness of 
associations.  He was able to register three objects and recalled 
one of three objects after five minutes.  With prompt, he was 
able to recall two of three objects.  He spelled "world" 
forwards and backwards correctly, but slowly.  He was unable to 
perform calculations in his head.  He demonstrated the capacity 
for abstract reasoning.  His insight and judgment were good and 
appeared unimpaired.  He reported a history of suicidal ideation 
in 1994 following his divorce, but denied recent suicidal 
ideation.  He also denied homicidal ideations.  In October 2003, 
he reported an increase in flashbacks and nightmares.  In 
December 2003, the Veteran complained of having very poor sleep 
quality and quantity, reported that sometimes he did not sleep at 
all.  His GAF score was 65 in February 2004.  See VA treatment 
records dated in September 2003, October 2003, December 2003, and 
February 2004.

In March 2004, the Veteran reported similar symptoms, indicating 
that he was tired and that his concentration was worse.  He also 
reported dreams.  He was alert and fully oriented, with good 
grooming and hygiene.  There was no evidence of disorder of 
thought content or form, hallucinations, or suicidal or homicidal 
ideations.  He had normal speech and motor activity.  Affect was 
full range and appropriate to mood and subject.  Insight and 
judgment appeared unimpaired.  The Veteran had intrusive dreams 
of the war, poor sleep, intrusive memories, and irritability.  
See VA treatment record dated in March 2004.

A VA treatment record dated in October 2004 indicated trouble 
with sleep timings, irritability due to lack of sleep and other 
physical problems, and an unsatisfactory relationship with his 
wife.  Examination revealed that the Veteran was alert, calm, and 
cooperative.  He had good grooming and hygiene, good eye contact, 
and normal psychomotor activity.  He had no abnormal movements.  
His speech was clear, coherent, and goal-directed, with normal 
tone and rate, and without looseness of association or flight of 
ideas.  He was oriented; had intact immediate, recent, and remote 
memory, and had intact concentration.  His mood was euthymic.  
Affect was appropriate with full range.  He denied suicidal or 
homicidal ideations, intent, and plan.  He continued to have 
intrusive dreams of the war; poor sleep; and intrusive memories 
at times, with reported less frequency.  His insight and judgment 
were intact.  He had a GAF score of 58.

May 2005, September 2005, and December 2005 VA treatment records 
show continuing struggles with poor sleep, frequent nightmares, 
irritability, flashbacks and intrusive memories of combat, and 
vigilance.  The Veteran also reported beginning to have the same 
recurring dreams of one particular episode of hand-to-hand 
combat, except that he was the one injured in his dreams.  He 
also reported problems with concentration.  He was noncompliant 
with his medications.  Mental status examination revealed that 
the Veteran was alert and oriented, well-groomed, and tense.  His 
behavior was appropriate and his speech was soft with a normal 
flow, rate, and clarity.  He offered information freely.  His 
mood was anxious and slightly dysphoric.  His affect was 
appropriate with a normal range.  His thought process was 
logical, sequential, and goal-directed.  His thought content was 
relevant with no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and no delusions.  Mild paranoia was 
noted.  His abstraction and concentration were fair.  His memory 
was intact in all spheres.  His insight, reliability, and 
judgment were good.  He made intermittent eye contact.  His daily 
interests were varied and he engaged in hobbies appropriately.  
In May 2005 and September 2005, the Veteran had GAF scores of 45 
each time.  In December 2005, his GAF score was 55.

Another VA examination was provided to the Veteran in June 2006.  
At the time of the VA examination, the Veteran complained of 
insomnia.  He indicated he was taking medication to help with 
insomnia, but because he dreamed of being killed five times, he 
stopped taking the medication.  He reported sleeping 3.5 to 4 
hours a night.  He continued to be hypervigilant, keeping his 
back to the wall in public places.  He reported having knives 
placed strategically throughout his house.  He also reported 
irritability and had to walk away to keep control.  He continued 
to have night sweats and nightmares, but reported they were 
ending better with no medication.  He was involved in a fight in 
2004.  He also complained of problems with concentration and 
memory, forgetting things his wife would tell him or bills he had 
to pay.  He had daily intrusive thoughts of combat, and avoided 
action movies and crowds.  He checked his wife's car every 
morning before she went to work.  He continued to have an 
exaggerated startle response to loud, sudden noises.  At the 
time, the Veteran was on no psychotropic medications.  He 
continued to work for the VA regional office as a mail clerk.  He 
reported becoming irritated with his assistants.

The examination revealed the Veteran to be alert, oriented, and 
cooperative.  He was neatly dressed and groomed in a suit and 
tie.  He made good eye contact.  His speech was of normal rate, 
rhythm, and volume.  There was no evidence of psychomotor 
agitation or retardation.  He described his mood as "normal, 
good spirits now."  His affect was appropriate to conversation 
and broad-ranged.  His thought processes were logical and goal-
directed, without evidence of looseness of associations.  He 
denied frank hallucinations or delusions.  He was able to 
register three objects and recall two of three objects after 5 
minutes.  He was able to recall the third object with prompts.  
He spelled "world" forwards and backwards correctly, and 
performed the calculation "100-57 = 43" correctly.  He was able 
to relate significant past personal information.  He demonstrated 
a capacity for abstract reasoning.  His judgment was good. He 
denied suicidal ideation.  He reported homicidal thoughts when 
angry, but did not have homicidal thoughts at the time of the 
examination.  He had a GAF score of 58.  See VA examination 
report dated in June 2006.

In March 2007, the Veteran reported poor memory and poor sleep.  
He stated he slept only four hours a night.  He suffered with 
nightmares, and indicated that he had the same nightmare of 
hauling dead bodies over and over again.  He indicated that the 
severity of nightmares was 8 out of 10.  See VA treatment records 
dated in March 2007.

In April 2007, the Veteran indicated that he was retiring from 
his job.  He continued to have ongoing PTSD symptoms, including 
poor sleep, intermittent nightmares, irritability, flashbacks, 
and vigilance.  However, he continued to be reluctant to consider 
any medication.  He also continued to have recurring dreams of 
carrying dead bodies.  He continued to have some sad mood and 
anhedonia related to his chronic medical problems, but he 
indicated he was dealing with this appropriately.  He denied 
suicidal ideation.  See VA treatment records dated in April 2007.

A September 2007 VA treatment record indicated that the Veteran's 
PTSD was stable.  In October 2007, the Veteran reported that he 
was "hung up" on a member of his service crew who was killed.  
He complained of having a lot of nightmares.  He indicated that 
he slept on the floor or in a chair as he could be violent during 
his sleep.  He reported isolating himself and being on guard, 
hearing every noise.  He reported days with a depressed mood and 
feelings of hopelessness.  He planned on purchasing land and 
building a community center once he retired.  He denied suicidal 
ideation, intent, or plans.  He had had homicidal thoughts 
towards his ex-wife, but nothing happened.  The examination 
showed that the Veteran was well-groomed.  His speech was normal 
in tone, volume, and rate.  He made good eye contact.  His mood 
was poor, and his affect was congruent.  He was coherent and 
linear.  Judgment and insight were fair.  In December 2007, he 
was deemed to be a low suicidal risk.  His GAF score in October 
2007 and December 2007 was 45.  See VA treatment records dated in 
September 2007, October 2007, and December 2007.

In March 2008, the Veteran reported continuing nightmares, mostly 
with naps and not many at night.  He reported that the severity 
of his nightmares was 6 out of 10.  He indicated that he would 
get home from work around 4 o'clock in the afternoon and would 
sleep in his easy chair from 5:30 until 9 or so.  His GAF score 
at this time was 50.  See VA treatment records dated in March 
2008.

VA treatment records dated in June 2008 indicated that the 
Veteran's PTSD was stable.  He continued to complain of some 
trouble with sleep, but denied other concerns at the time.  His 
GAF score was 50.  

Subsequent VA treatment records through June 2009 show only one 
complaint of nightmares in March 2009.  

A recent VA examination in November 2009 shows that the Veteran 
was not currently attending group therapy and that he had never 
been hospitalized for psychiatric problems.  He reported no 
significant remission of symptoms during treatment.  Since 
retiring in April 2009, the Veteran reported some decrease in 
functioning and worsening of PTSD symptoms.  He indicated that he 
had significant problems with sleep, including initiating and 
maintaining sleep.  He would only get 2.5-3 hours of sleep before 
waking up and trying to get back to sleep in different chairs in 
his house.  He reported being very tired and sleeping 4 or 5 
hours during the day.  The Veteran reported having nightmares 
about four times a week.  He also had some intrusive thoughts of 
Vietnam "all the time," occurring on a daily basis.  He did not 
report any flashbacks, but he reported difficulty with 
hypervigilance, exaggerated startle response, difficulty with 
loud noises, and difficulty being in crowds.  He also had 
significant problems with anger and irritability which he was 
attempting to get under control with his treatment provider.  He 
reported difficulty trusting others and difficulty with 
socialization.  The Veteran also indicated concerns about self-
protection and always being on alert for someone trying to hurt 
him.  The Veteran reported difficulty with depressed mood and 
decreased energy.  

The Veteran is married to his second wife and has two grown 
daughters.  He reported having two close friends outside the 
family.  His hobbies included martial arts and working on his own 
on a regular basis.  He also was involved in mission work with 
his church.  He indicated being able to adequately and 
independently complete his hygiene.  He could drive and manage 
his own finances.  He was able to complete basic cooking and 
cleaning tasks.

At the time of the VA examination, the Veteran was alert and 
oriented to person, place, day, date, and time.  Thought process 
was linear.  History was adequate.  Affected was blunted.  
Insight was demonstrated.  Spontaneous speech was fluent, 
grammatic, and free of paraphrasias.  Attention and memory were 
intact.  The Veteran did not report any overt symptoms of 
psychosis.  He reported a history of suicidal thoughts, but 
denied any history of suicidal attempt.  He denied current 
suicidal or homicidal ideation.  The Veteran had normal attention 
and memory.  His GAF score was 52.  See VA examination report 
dated in November 2009.

The Board finds that an evaluation beyond 30 percent for the 
Veteran's PTSD is not warranted.  38 C.F.R. § 4.7.  Under 
Diagnostic Code 9411, the evidence of record does not reflect 
symptoms that indicate occupational and social impairment with 
reduced reliability and productivity, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.; thus, a 50 percent disability rating is not 
warranted.   

Finally, the Board adds that the 30-percent rating for the 
Veteran's PTSD is effective within the time period previously 
established by the RO.  Since there have been no occasions within 
the effective date mentioned when the Veteran's disability has 
been more severe than 30 percent, there is no basis to further 
"stage" his rating for the disability on appeal.  Fenderson, 12 
Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  In 
fact, the Veteran indicated during the November 2009 VA 
examination that he has never been hospitalized for psychiatric 
reasons.  In addition, although the Board acknowledges the 
Veteran's disability has some impact on his employment, it finds 
no evidence that the Veteran's PTSD markedly interferes with his 
ability to work above and beyond that contemplated by his 
separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  


ORDER

An initial disability rating in excess of 30 percent for PTSD is 
denied.


REMAND

Before addressing the merits of the issue concerning glaucoma, 
the Board finds that additional development of the evidence is 
again required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Board 
finds that a remand is necessary in order to comply with remand 
directives it had set forth in its May 2009 remand.  
Specifically, in the May 2009 remand, the Board directed the AOJ 
to request from the Veteran private treatment records he had 
identified concerning his glaucoma.  Particularly, the Veteran 
had indicated that he had received, and currently receive, 
treatment from Drs. Croswell and Johnson, for his glaucoma.  
However, a review of the claims file shows that, while the AOJ 
sent the Veteran a request in July 2009 for the authorization to 
release private treatment records, this request concerned another 
issue - hypertension - that previously had been denied by the 
Board in May 2009.  There has been no request sent to the Veteran 
to obtain private treatment records concerning his glaucoma, 
which is the disability currently on appeal.  Thus, another 
remand is warranted for compliance with the May 2009 Board remand 
directive to obtain these records.

Next, a remand is required to clarify a November 2009 VA medical 
nexus opinion of the Veteran's glaucoma.  Specifically, the 
November 2009 VA examiner initially noted that the Veteran had 
three to four eye examinations during his period of service, the 
first one of which was provided because the Veteran had decreased 
vision and needed eyeglasses.  However, the VA examiner also 
noted that it was noted in an in-service treatment record that 
the Veteran had a change in the right eye on the macula, which 
was questionably a scar or a RPE hyperplastic lesion with 
possibly some changes to it.  The in-service eye examiners 
variously noted that the Veteran's cup-to-disk was normal or had 
some changes.  However, no notching was noted.  Thus, the 
November 2009 VA examiner indicated, there may have been some 
changes of glaucoma starting to develop by that time during 
service.  Nevertheless, the VA examiner indicated again that this 
was not related to service and that it is only the process of the 
disease.  Thus, he concluded that the Veteran's glaucoma is less 
likely than not related to his military service.  See VA 
examination report dated in November 2009.  

In this regard, the Board notes some confusion in the November 
2009 VA examiner's medical nexus opinion and his rationale for 
his opinion.  In particular, there is contradiction between the 
examiner's negative nexus opinion and his indication that the 
development of the Veteran's glaucoma is due to the passage of 
time, and his rationale that "there may have been some changes 
of glaucoma starting to develop by that time [during service]."  
In this regard, the Board notes that, if the VA examiner is 
indicating that the Veteran's glaucoma began to develop during 
service, then it was incurred during service and service 
connection is warranted, even if it was not caused by an event 
during service.  

Thus, an addendum to the November 2009 VA examiner's medical 
nexus opinion is required given that his original negative 
opinion appeared to contradict his own indications that the 
Veteran's glaucoma may have begun its development during service.  
A VA examination is not necessary in order to provide this 
opinion, unless the previous VA examiner is unavailable, and a 
new examiner indicates a physical examination is necessary in 
order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide 
authorization of release for the records from 
Drs. Croswell and Johnson, who allegedly have 
treated, and continue to treat, the Veteran 
for his glaucoma, or ask the Veteran to 
submit such records.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be documented 
in the file.

 2.  Request that the previous November 2009 
VA examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  Specifically, the physician 
should clearly address and discuss the 
contradiction between his or her findings 
that the Veteran's glaucoma may have 
developed during service, but that its 
development is due to the passage of time, 
and the provided negative nexus opinion that 
the Veteran's glaucoma is less likely than 
not related to his military service.  The VA 
examiner should provide a clarification as to 
whether the Veteran's current glaucoma is at 
least as likely as not incurred in or 
aggravated by his military service, given the 
VA examiner's findings mentioned above.  

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this opinion, 
unless the previous VA examiner listed on the 
November 2009 report is unavailable, and a 
new examiner indicates a physical examination 
is necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.  Readjudicate the Veteran's claim for 
service connection for glaucoma, including as 
secondary to diabetes mellitus, in light of 
the addendum to the November 2009 VA 
examination and any additional evidence 
received since the September 2010 
supplemental statement of the case (SSOC).  
If the claim is not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC that includes all pertinent 
regulations, including 38 C.F.R. § 3.310 
(2010).  The Veteran and his representative 
should be given an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


